Citation Nr: 0703661	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  93-11 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
and disc disease of the cervical spine, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an effective date prior to September 18, 
1998, for the award of a 30 percent evaluation for service-
connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in October 
1998 and December 1999 by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in St. Louis, 
Missouri.  These appeals previously have been the subject of 
Board remand memorandum, most recently in March 2006.  
Subsequent to requested development, the issue of entitlement 
to service connection for a stomach condition was resolved in 
the veteran's favor; the remaining issues on appeal are again 
before the Board for appellate review.  


FINDINGS OF FACT

1.  The service-connected arthritis and disc disease of the 
cervical spine are manifested by complaints of constant neck 
pain, productive of severe functional limitation of motion 
and periodic radiation of pain into the right upper 
extremity, without incapacitating episodes of any duration, 
and with cervical flexion 30 degrees or greater and a 
combined range of motion of 170 degrees or less.  

2.  The veteran filed a claim for an increased rating which 
was received on September 18, 1998, which was within one year 
of medical evidence indicative of manifestations that closely 
approximated severe functional limitations of the neck.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for degenerative joint and disc disease of the 
cervical spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.25, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5235-5243, 4.124a, Diagnostic Code 
8510 (2006); 38 C.F.R. 4.71a, Diagnostic Codes 5290, 5293 (as 
in effect prior to September 23, 2002, and prior to September 
26, 2003). 

2.  The criteria for an effective date of September 18, 1997, 
for the award of a 30 percent evaluation for service-
connected cervical spine disability are met.  38 U.S.C.A. 
§§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59 (2006); 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection has 
been awarded.

VA satisfied its duty to notify by means of a letter from the 
AOJ to the appellant in July 2004.  The letter informed the 
appellant of what evidence was required to substantiate an 
increased rating, and to establish an effective date, and 
informed him of his and VA's respective duties for obtaining 
evidence.  The letter also requested that he submit any 
evidence in his possession to VA.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decisions that are the basis of this appeal were already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  Although the notice was provided to the 
appellant after the initial adjudication, the claims were 
thereafter readjudicated.  The content of the notice provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

Duty to Assist

With regard to the duty to assist, his VA medical records 
have been obtained as well as reports of medical examination 
conducted in conjunction with this appeal.  The veteran 
indicated in August 2004 correspondence that he received 
treatment from VA and while he had been seen by private 
physicians, he was unable to locate the medical records.    
The claims file contains the veteran's statements in support 
of his appeal.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record for which he has not been 
afforded the opportunity to either submit or authorize VA to 
obtain.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims which VA has 
been authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

Service connection for chronic strain of the right shoulder 
was established by a February 2004 rating decision and a 20 
percent disability rating based on limitation of function of 
the shoulder was established.  Service connection for the 
muscle group involving his left shoulder has been in effect 
since his discharge from active duty and a 20 percent rating 
has been assigned for moderately severe impairment.  See 
January 1969 rating decision and July 2004 Board decision.  
While numerous lay statements, to include from the veteran, 
refer to the veteran's problems with lifting, the evaluation 
of the same manifestations of a service-connected disease or 
injury are to be avoided.  See 38 C.F.R. § 4.14 (2006).  As 
such, the symptoms of functional limitations associated with 
his shoulders which have been medically attributed to 
different service-connected disabilities will not be utilized 
to evaluate his service-connected cervical spine disability.

Increased Rating Claim

During the pendency of this appeal, the rating criteria for 
evaluating spine disabilities have been amended, the first 
regulatory change amending the criteria used to evaluate 
intervertebral disc syndrome while the second regulatory 
change amended all the criteria used to evaluate spine 
disabilities.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).

Degenerative arthritis is rated based upon the limitation of 
motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2006).  However, under the old and revised rating 
criteria for evaluating spine disabilities, a 30 percent 
disability rating is the maximum evaluation for limitation of 
motion of the cervical spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003), 5242 (2006).  Under both the old 
and revised criteria, a maximum 40 percent disability rating 
for the cervical spine is warranted for unfavorable 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5287 
(2003), 5242 (2006).  A January 2000 private medical 
examination report indicates the veteran had an exaggerated 
curve of the neck with asymmetrical muscle contours and the 
July 2003 VA examination report indicates he held his neck 
eight degrees to the right from the vertical.  However, the 
evidence fails to reveal, and the veteran does not argue, any 
ankylosis of his cervical spine.  See, e.g. VA examination 
reports and treatment records showing motion of the neck 
(even though functionally limited).

Under the regulatory criteria in effect prior to September 
23, 2002, for evaluating intervertebral disc disease, a 30 
percent rating was assigned for moderate intervertebral disc 
syndrome with recurring attacks.  A schedular rating of 40 
percent was assigned for severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  The veteran's VA 
treatment records are reflective of complaints of constant 
neck pain which progressed until he underwent fifth and sixth 
cervical discetomy with allograft fusion in August 2000.  As 
the veteran was in receipt of a total disability rating 
pursuant to this surgery from August 10, 2000 through 
September 30, 2000 for convalescence, the symptoms associated 
with the neck for this time frame will not be utilized to 
determine whether an increased rating is warranted.  A March 
1999 letter from the veteran's employer refers to cramps 
immobilizing the veteran's arms and hands and the evidence 
shows the veteran's complaints of neck and upper extremity 
pain were constant in nature.  However, the January 2000 
private examination report clarifies that the radiation of 
pain was periodic.  As such, the Board concludes that based 
on the lack of frequent neurologic symptoms, the evidence 
does not reveal a disability picture that approximates severe 
disc disease with recurring attacks such that a higher rating 
is warranted under the prior regulatory criteria.

The first regulatory change amended the criteria used to 
evaluate intervertebral disc syndrome, effective September 
23, 2002, while the second regulatory change, effective 
September 26, 2003, incorporated the changes and changed the 
assigned diagnostic code.  The revised schedular criteria for 
rating intervertebral disc syndrome provide that preoperative 
or postoperative intervertebral disc syndrome is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
5243 (2006).  

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
criteria provide that a 40 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as in effect from September 23, 2002), Diagnostic Code 
5243 (as in effect from September 26, 2003).  For purposes of 
these evaluations, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Here, the evidence does not show 
that the veteran has been prescribed bed rest in connection 
with his cervical spine disability.  As such, a higher 
disability rating based on incapacitating episodes of 
intervertebral disc syndrome is not warranted.  

Nor does the second method of evaluation (separately 
evaluating the veteran's chronic orthopedic and neurologic 
manifestations) result in a combined disability rating in 
excess of 30 percent.  As previously indicated, a 30 percent 
disability rating was the maximum evaluation for severe 
limitation of motion of the cervical spine under the prior 
regulatory criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003).  Based on the veteran's pain and functional 
limitations, his limitation of function could be considered 
severe under the prior regulatory criteria and warrant a 30 
percent rating.  

Under the criteria used to evaluate an injury of the upper 
radicular nerve group, a 20 percent evaluation is warranted 
for mild incomplete paralysis of the major or minor upper 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2005).  
However, as indicated above, the veteran's functional 
limitations of his right shoulder have been assigned a 20 
percent disability rating for chronic strain and such 
functional limitations cannot be used to support another 
separate disability rating based on the upper radicular nerve 
group.  As noted above, the veteran's neck and shoulder pain 
is constant but his radiating pain is periodic.  Furthermore, 
while he has indicated he has a weak grip and drops things, 
the June 2005 VA examination report indicates that, except 
for pain radiation, motor and sensory examination of the 
upper extremities was within normal limits.  As such, a 
separate disability rating based on incomplete paralysis of 
the upper radicular nerve group is not warranted.  As such, 
separately evaluated the veteran's chronic orthopedic and 
neurologic manifestations do not result in a higher combined 
disability rating.

Under the revised regulatory criteria, effective September 
26, 2003, a maximum 30 percent disability rating is warranted 
when forward flexion of the cervical spine is limited to 15 
degrees or less, or there is favorable ankylosis of the 
entire cervical spine.  A 20 percent disability rating is 
warranted for cervical spine forward flexion that is greater 
than 15 degrees but not greater than 30 degrees, or for a 
combined range of motion of the cervical spine not greater 
than 170 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2005).  Examination in January 2000, April 2000, July 2003, 
and June 2005 shows forward flexion, as limited by pain, to 
30 degrees or more with combined ranges of motion of 170 
degrees or less.  Therefore, his limitation of motion 
warrants no more than a 20 percent disability rating under 
the revised criteria.

In short, the weight of the evidence is against the veteran's 
claim of entitlement to a disability rating in excess of 30 
percent for his cervical spine disability.  Finally, the 
Board has no reason to doubt that the veteran's service-
connected cervical spine disability limits his efficiency in 
certain tasks, with the veteran indicating that he keeps 
physical activities to a minimum to avoid pain.  However, the 
evidence of record is not indicative of an exceptional or 
unusual disability picture and is not reflective of any 
factor that takes the veteran outside of the norm.  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the veteran's disability picture does not warrant the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2006).



Earlier Effective Date Claim

The veteran filed a service connection claim in 1992 which 
was initially denied and he perfected an appeal which was 
reviewed and remanded by the Board in April 1995.  Thereafter 
his appeal was resolved in his favor and service connection 
for degenerative joint disease of the cervical spine and 
associated radiculopathy was established effective May 28, 
1992, with a 20 percent disability rating assigned.  See 
March 1996 rating decision.  The veteran did not file a 
notice of disagreement with his disability evaluation within 
one year of his notification of the March 1996 decision and 
this determination became final.  38 U.S.C.A. § 7105 (West 
2002).  Correspondence received on September 18, 1998, 
indicates the veteran requested an update on the status of 
his claims that had been remanded by the Board in October 
1996 while correspondence received on November 9, 1998, 
explicitly indicated he wanted an increased rating for his 
cervical spine disability.

The October 1996 Board remand memorandum did not include 
appellate review of his cervical spine disability.  Instead, 
the memorandum referred to the veteran's cervical spine 
disability in the introduction section, mentioning that as 
the issue of service connection had been resolved in the 
veteran's favor, his appeal had been satisfied such that the 
issue was not then for appellate review.  Regardless, the RO 
construed the veteran's September 1998 correspondence 
referencing the October 1996 Board remand as an increased 
rating claim and issued a rating decision in October 1998 by 
which his 20 percent disability rating was continued.  As 
noted, the veteran indicated in November 1998 that he desired 
an increased rating for his cervical spine disability and the 
RO issued another rating decision in February 1999 by which 
the 20 percent evaluation was again continued.  Based on the 
receipt of additional information, another rating decision 
was issued in January 2000 by which his disability rating was 
increased to 30 percent effective September 18, 1998.

The veteran voiced disagreement and perfected an appeal with 
the effective date of the grant of a 30 percent disability 
rating, specifically indicating that he filed his claim in 
May 1992 and it had been under appeal since that time.  This 
is not true.  As indicated above, the veteran had perfected 
an appeal in connection with his service connection claim 
which was resolved when service connection for a cervical 
spine disability was established via the March 1996 rating 
decision.  As the veteran did not voice disagreement with the 
disability rating assigned, the decision became final which 
makes the veteran's claim that he had an active appeal since 
May 1992 without merit.

Generally, an effective date for an award based on an 
original claim for VA benefits "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2006).  As to assigning an 
increased rating, applicable criteria provide that the 
effective date is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if application is received within one year from 
such date, otherwise, the date of receipt of the claim. 38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006).  As indicated, while the veteran did not file an 
increased rating claim until November 1998, the RO 
interpreted September 1998 correspondence as desiring to file 
a new claim.  As such, September 18, 1998, is the earliest 
correspondence that possibly could be construed as seeking an 
increased rating.  Thus, the Board will review the record to 
determine whether this correspondence was received within one 
year of when it was factually ascertainable that an increase 
in his cervical spine disability had occurred.

Under the regulatory criteria in effect in 1997, one year 
prior to receipt of the increased rating claim, a 30 percent 
disability rating was warranted for severe limitation of 
motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (1997).  An evaluation of any musculoskeletal 
disability must include consideration of the veteran's 
ability to engage in ordinary activities, including 
employment, and of impairment of function due to such factors 
as pain on motion, weakened movement, excess fatigability, 
diminished endurance, or incoordination.  See 38 C.F.R. §§ 
4.10, 4.40 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A review of the evidence of records shows that in September 
1997 the veteran complained of pain in both arms and his neck 
and reported a change in his range of motion of his arms.  
See VA nursing document.  Upon examination he had normal 
motor strength in the upper extremities, no muscle atrophy, 
and intact pinprick sensation.  He was admitted to a VA 
medical facility in September 1997 for testing.  The 
resulting electromyography report contains findings of mild 
posterior disc bulges barely disturbing the anterior thecal 
sac without stenosis; a computed tomography (CT) test was 
ordered.  The CT report reflects degenerative changes with 
posterior bulges and disc osteophyte complexes at C4-C5 
through C6-C7, bilateral neural foraminal narrowing at C5-C6 
and possible right-sided C6 nerve root impingement.  A 
November 1997 VA medical record contains an assessment of 
debilitating cervical myelopathy and reflects the veteran was 
to continue his medications and to let neurology know if he 
wanted to proceed with surgical correction (the veteran 
declined surgery).

Based on the veteran's complaints and the objective evidence 
showing surgical correction was offered and with resolution 
of every reasonable doubt in the veteran's favor, the Board 
concludes that a review of the evidence of record shows it is 
factually ascertainable that the veteran's cervical spine 
disability more closely approximated severe functional 
limitations of the neck at the time of his September 1997 
overnight hospitalization.  As he met the criteria for a 30 
percent disability within one year of the September 1998 
correspondence favorably construed as a claim for an 
increased rating, an earlier effective date is warranted in 
the instant case.  Specifically, an effective date of 
September 18, 1997, for the award of a 30 percent evaluation 
for his service-connected cervical spine disability is 
granted.

As correspondence prior to September 18, 1998, cannot be 
construed as a claim for an increased rating, the weight of 
the evidence is against an effective date prior to September 
18, 1997.  See 38 C.F.R. § 3.400 (o)(2) (2006); Ortiz v. 
Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001) (when 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt is not for application). 




ORDER

An evaluation in excess of 30 percent for degenerative joint 
and disc disease of the cervical spine is denied.

An effective date of September 18, 1997, for the award of a 
30 percent evaluation for service-connected cervical spine 
disability is granted, subject to the laws and regulations 
governing the disbursement of VA benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


